DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 1/6/2021 have been considered by the examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10 directed to an invention non-elected without traverse.  Accordingly, claims 1-10 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 1-10 have been canceled.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s argument in the Remarks received 1/6/2021 (pp. 8-9) that secondary reference Jiang does not teach imaging a subvolume under the surface of the liquid in the fluid container is persuasive; hence, the rejection of claims 11 and 13-19 under 35 U.S.C. 103 over Yusof et al., WO 2011/154042 (Foreign patent document cite 4, IDS, 6/21/2017) in view of Jiang, US 7646482 (US Patent cite 3, IDS, 6/21/2017) is withdrawn.
The claimed methods comprising dispensing ≥1 cell or particle and detecting, in a time-coordinated manner, the cell or particle in a subvolume of fluid in a fluid container when the cell or particle is entering the fluid or immediately after entering the fluid is novel and non-obvious over the prior art; hence, claims 11 and 13-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 11 and 13-19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/Examiner, Art Unit 1651   


/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651